DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument except as noted below.
Regarding the argument that Ingels fails to teach or suggest system or methods where each of the plurality of switching elements is configured to transition to the open condition upon receiving an indication from a corresponding one of the current sensors that a sensed current downstream of the switching element has exceeded a threshold current, a threshold of the current which is sensed by the current sensor is noted several times throughout Ingels [see paragraphs 0064, 0067, 0070 and especially 0107].  As noted in the previous Office Action dated 7 October 2020, paragraph 0107 states “When the load imposed by a server and measured through the corresponding current sensor exceeds a certain threshold, the processor 161 may consider switching off the output port”.  Further, as stated in the Abstract, “a processor (161) adapted to control the power switches…for dynamically switching off individual power outlets.”  Therefore, the system of Ingels acts as a dynamic safety system which can turn off output ports (loads) based on a current threshold.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0245988 by Ingels in view of US 10,014,713 by Nguyen.

Regarding claim 1, Ingels discloses a switching panel [see at least Figure 1, (100)] for providing electrical power to a plurality of electric loads [see at least Figure 1, (111)-(118)] from a primary power supply [see at least Figure 1, (101)] or a secondary power supply [see at least Figure 1, (102)], comprising: a plurality of switching element [see at least Figure 1, (131)-(138)] each connected to both the primary power supply and the secondary power supply and to one of the 
Although it is believed that the invention of Ingels is meant to be, or at least can be, connected to the power grid, Ingels fails to explicitly disclose a connection to a utility power supply.  However, Nguyen discloses a similar system connected to utility power [see at least abstract; column 3, lines 1-26; Figure 1, (112)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a utility power supply as it is common, widely available and offers large amounts of continuous power, thus allowing the system to operate to power loads without the need for purchasing large and expensive power supplies/storage.

Regarding claim 2, Ingels in view of Nguyen teaches the switching panel of claim 1.
Ingels discloses wherein each of the electric loads is connected to the primary power supply when the switching element is in the first condition [see at least paragraph 0103, “When the switch 131 is switched into a second position, the server connected to the power outlet 111 is powered by the first power feed”], is connected to the secondary power supply when the switching element is in the second condition [see at least paragraph 0103, “When the switch 131 is switched into a third position, the server connected to the power outlet 111 is powered by the second power feed”] and is disconnected from both the primary power supply and the secondary 

Regarding claim 3, Ingels in view of Nguyen teaches the switching panel of claim 1.
Ingels discloses wherein the controller is separately connected to each of the plurality of switching elements by one of a plurality of control lines [see at least Figure 1, multiple lines going to (131)-(138)].

Regarding claim 4, Ingels in view of Nguyen teaches the switching panel of claim 1.
Ingels discloses wherein the controller is separately connected to each of the plurality of current sensors by one of a plurality of sensing lines [see at least Figure 1, multiple lines going to (121)-(128)].

Regarding claim 9, Ingels discloses a method of providing electrical power to a plurality of electric loads [see at least Figure 1, (111)-(118)] from either a primary power supply [see at least Figure 1, (101)] or a secondary power supply [see at least Figure 1, (102)] comprising the steps of: positioning a switching element between the primary power supply and the secondary power supply and one of the electric loads [see at least paragraph 0103], the switching element being operable in a first condition to connect the primary power supply to the electric load [see at least paragraph 0103, “When the switch 131 is switched into a second position, the server connected to the power outlet 111 is powered by the first power feed”], a second condition to connect the secondary power supply to the electric load [see at least paragraph 0103, “When the switch 131 is switched into a third position, the server connected to the power outlet 111 is powered by the 

Regarding claim 10, Ingels in view of Nguyen teaches the method of claim 9.
Ingels discloses further comprising the steps of: monitoring the amount of current drawn by each of the electric loads [see at least Figure 1, multiple lines going to (121)-(128)]; and causing the switching element to transition to the open condition when the monitored amount of current drawn by the electric load exceeds a current threshold [see at least paragraph 0107, “When the load imposed by a server and measured through the corresponding current sensor exceeds a certain threshold, the processor 161 may consider switching off the output port”].

Regarding claim 11, Ingels in view of Nguyen teaches the method of claim 9.


Regarding claim 12, Ingels in view of Nguyen teaches the method of claim 11.
Ingels discloses further comprising the steps of: receiving a connection request at the controller for a desired connection for one or more of the electric loads to either the primary power supply or the secondary power supply [see at least paragraph 0107, “In deciding which output ports will be transferred to a different power feed, the processor 161 takes into account the priorities of the servers and the stability of the respective feeds, sensed via the voltage sensors 151 and 152. Indeed, high priority servers will preferably be allocated to the most stable power feed, whereas low priority servers can be switched off or connected to a power feed that is less balanced and/or unprotected”]; and operating the controller to control the condition of one or more of the switching elements to selectively connect the one or more electric loads to either the primary power supply or the secondary power supply based on the connection request [see at least paragraph 0103, “By controlling the power switches 131, 132, 133, 134, 135, 136, 137 and 138, the processor 161 controls the distribution of power”].

Regarding claim 13, Ingels in view of Nguyen teaches the method of claim 12.
Ingels discloses wherein the connection request is received at the controller over a wireless network [see at least paragraph 0102, “communication ports 171, 172, 173, 174, and 175 are connected to the processor 161 and may represent wired or wireless interfaces”; paragraph 0104, 

Regarding claim 15, Ingels in view of Nguyen teaches the method of claim 9.
Ingels discloses wherein the controller automatically controls the condition of one or more switching elements based on the status of the secondary power supply [see at least claim 9].

Regarding claim 16, Ingels discloses a system of providing electric power to a plurality of electric loads [see at least Figure 1, (111)-(118)], comprising: a primary power supply [see at least Figure 1, (101)]; a secondary power supply [see at least Figure 1, (102)]; a plurality of switching element each connected to both the primary power supply and the secondary power supply and to one of the electric loads [see at least Figure 1, (131)-(138)], wherein each of the plurality of switching elements is operable in a first condition to connect the electric load to the primary power supply [see at least paragraph 0103, “When the switch 131 is switched into a second position, the server connected to the power outlet 111 is powered by the first power feed”], a second condition to connect the electric load to the secondary power supply [see at least paragraph 0103, “When the switch 131 is switched into a third position, the server connected to the power outlet 111 is powered by the second power feed”] and an open condition to disconnect the electric load from both the primary power supply and the secondary power supply [see at least paragraph 0103, “When the switch 131 is switched off, the server connected to power outlet 111 is de-activated”]; a controller [see at least Figure 1, (161)] operatively connected to each of 

Regarding claim 17, Ingels in view of Nguyen teaches the system of claim 16.
Ingels discloses wherein the controller is connected to a wireless network to receive connection requests indicating the desired connection for one or more of the electric loads [see at least paragraph 0102, “communication ports 171, 172, 173, 174, and 175 are connected to the processor 161 and may represent wired or wireless interfaces”; paragraph 0104, “FIG. 1 further features four additional communication ports 171, 172, 173 and 174 for connectivity with the data center operator or for connectivity with computers, servers, routers, etc. in the data center. These communication ports can for instance be RS232 ports used to directly control various hardware functions, like switching on/off relays”].

Regarding claim 18, Ingels in view of Nguyen teaches the system of claim 16.
Ingels discloses wherein the controller is operable to selectively and separately connect each of the electric loads to either the primary power supply or the secondary power supply based on 

Regarding claim 19, Ingels in view of Nguyen teaches the system of claim 16.
Ingels discloses wherein the controller is operable to monitor the amount of current drawn by each of the electric loads and cause the switching element to transition to the open condition when the monitored amount of current drawn by the electric load exceeds a current threshold [see at least Figure 1, multiple lines going to (121)-(128)]; and causing the switching element to transition to the open condition when the monitored amount of current drawn by the electric load exceeds a current threshold [see at least paragraph 0107, “When the load imposed by a server and measured through the corresponding current sensor exceeds a certain threshold, the processor 161 may consider switching off the output port”].

Regarding claim 21, in view of Nguyen teaches the system of claim 1.
Nguyen discloses wherein the plurality of switching elements includes at least forty switching elements [see at least column 24, lines 24-39].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0245988 by Ingels in view of US 10,014,713 by Nguyen in further view of US 2016/0094152 by Geil.

Regarding claim 5, Ingels in view of Nguyen teaches the switching panel of claim 1.
Ingels discloses generic switches and therefore fails to disclose wherein each of the switching elements is a MOSFET.  However, Geil discloses the use of MOSFETs in a power supply system [see at least paragraph 0036].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a MOSFET as there are widely available and inexpensive and commonly used as switches.

Regarding claim 6, Ingels in view of Nguyen teaches the switching panel of claim 1.
Ingels discloses generic switches and therefore fails to disclose wherein each of the switching elements is an insulated-gate bipolar transistor. However, Geil discloses the use of IGBTs in a power supply system [see at least paragraph 0036].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an IGBT as there are widely available and inexpensive and commonly used as switches.

Regarding claim 7, Ingels in view of Nguyen teaches the switching panel of claim 1.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a relay as there are widely available and inexpensive and commonly used as switches.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0245988 by Ingels in view of US 10,014,713 by Nguyen in further view of US 2009/0063228 by Forbes.

Regarding claim 14, Ingels in view of Nguyen teaches the method of claim 9.
Ingels discloses the automatic control of switches, but fails to disclose wherein the controller automatically controls the condition of one or more of the switching elements based on a real-time cost of power from the primary power supply.  However, Forbes discloses disabling loads based on cost [see at least paragraph 0109].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to factor power cost when powering loads to allow the system to disconnect non-essential loads during high priced power times, thus reducing user costs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0245988 by Ingels in view of US 10,014,713 by Nguyen in further view of US 2012/0327563 by Cook.

Regarding claim 20, Ingels in view of Nguyen teaches the system of claim 16.
Ingels in view of Nguyen fails to explicitly teach wherein the plurality of switching elements, the plurality of current sensors and the controller are contained within an enclosure.  However, Cook discloses a load center in an enclosure [see at least Figure 1, (1)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to place the components in an enclosure to protect the components from various elements, such as dust and water, thus extending the life of the components. 

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836